4

Case 2:19-mj-00562.6INW07 bhturtent:23 Filed! 08/21/19 Page 1 of 10
07/31/2019 3:03 PM FAX 7023886761 HSI LAS VEGAS 0002/0011

AQ 4a2 (Rev. 11111) Arrest Warrant

— Seer ———

 
 
 

 

for the
Eastem District of Texas C an sD
United States of America NEVA
v. } Ty Deny,
} Case No. 4 9-mJ-34 i wa F cel
ANTHONY TERRELL LLOYDE 5
-aka: LV )
| 2:19-mj-565-BNW
Defendant
ARREST WARRANT

To: Any authorized taw enforcement officer

YOU ARE COMMANDED to arvesi and bring before a United States magistrate judge without unnecessary delay

(name of person to be arrested) ANTHONY TERRELL LLOYDE aka: LV ; _?
who is accused of an offense or violation based on the following document:filed with the court:

(J Indictment OC Superseding Indictment © Information © Superseding Information & Complaint
(9 Probation Violation Petition (3 Supervised Release Violation Petition  O Violation Notice O Order of the Court

This offenselis briefly described as follows:

18 U.S.C. 1029(a)(2) & 1029(b)(2) Conspiracy to commit access device fraud

18. U.S.C. 1028A Aggravated Identity theft

 

t
Date: ___ 7/26/2019 Fikam

 

 

 

 

 

 

 

issuing officer's signature
City and stale: _ Sherman, Texas ; Christine A. Nowak, U.S. Magistrate Judge
Printed name and title
Retura
‘This warrant was received on (date) ____,. sand the person was arrested on (date) _
at (eipandstttey ee _
a

 

Arresting officer's signature

 

Prinied name and tle

 

 

 

 
Case 2:19-mj-00562INW0 7 Pbtureat:23 Fileél OBY21/19 Page 2 of 10
07/31/2019 3:03 PM FAX 7023886761 HSI LAS VEGAS (0003/0011

AQ 442 (Rav. 11/15} Arrest Warrant (Page 2)

 

This second page contains personal identifiers provided for Inw-enforcement use only
and therefore should not be filed in court with the executed warrant unless under seal,

(Not for Public Disclosure)

Name of defendant/offender:

 

Known aliases:

 

T.ast known residence:

 

 

Prior addresses to which defendant/offender may still have ties:

 

 

Last known employment:

 

Last known telephone numbers:
Place of birth:

Date of birth:

Social Security number:
Height:
Sex: Race:

 

seem rie se caenemas

 

 

 

 

tee ee

 

 

Hair: Eyes:

 

Scars, tattoos, other distinguishing marks:

 

 

History of violence, weapons, drug use:

 

 

 

Known family, friends, and other associates (name, relation, address, Phone number):

 

tekdee stn wee eee eee om tee meee cokes Meas eterna OIE HG NO UF deny to wd om oo

FBI number:
Complete description of auto:

 

 

 

Investigative agency and address:

 

 

Name and telephone numbers (office and cell) of pretrial services or probation officer (applicable):

 

wee tees ot then bee ere

Date of last contact with pretrial services or probation officer (if applicable):

 
Case 2:19-mj-0056203V07 Dotcurhent:23 Files! o6Y@1/19 Page 3 of 10

HSI LAS VEGAS

jo004/0011

 

 

 

 

 

 

 

  

 

 

 

07/31/2019 3:03 PM FAX 7023886761
AO 9! (Rev. L/11) Criminal Comptaint
=
UNITED STATES DISTRICT COURT ?:
, for the
Bastern District of Texas HL ae (O74
United States of America ) 2:19-mj-565-BNW nt
v, }
} Case No. Tristate manne ire ete Seem we sommes
ANTHONY TERRELL LLOYDE ) 4:4 9eMJ= 39 |
aka LV )
)
)
Deyendant(s}
CRIMINAL COMPLAINT
1, the complainant in this case, state that the following is true to the best of my. knowledge and belief.
On of about the date(s) of December 10, 2018 in the gounty of Dallas in the
Eastern District of Texas __, the defendant(s) violated:
Code Section Offense Deseription
18 U.S.C. 1029(a)(2) (b)(2) Conspiracy to commit access device fraud
18 U.S.C, 1028A Aggravated identty theft
This criminal complaint is based on these facts:
See attached Affidavit.
4) Continued on the attached sheet.
Complainant's signature
_, George,F, Sims / HS!
title
Sworn to before me and signed in my presence. and
& ij ry
vate: | oraeroie flavin .
\o a Judge ‘ss helure
City and state: Sherman, Texas Christine A. Nowak, U.S. Magistrate Judge
Printed name and title

 

 
Case 2:19-mj-0056803VW07 Bokcuthart:23 Filed 06/21/19 Page 4 of 10
07/31/2019 3:04 PM FAX 7023886761

I, George F. Sims, being duly sworn, depose and state {

Lloyde

 

.

HSI LAS VEGAS

AFFIDAVIT IN SUPPORT OF COMPLAINT

the following:

Tam a Special Agent with the Homeland Security Investigations and have been

since May 2005. I am a graduate of the Crimina

| Investigator Training Program

and the U.S. Immigration and Customs Enforcement Special Agent Training

Academy. As a result of my employment with HSI, my duties include, but are not

limited to, the investigation and enforcement of Titles 8, 18, 19, 21 and 31 of the

United States Code (0.8.C.). I am an “investigative or law enforcement officer of

the United States” within the meaning defined in 18 U.S.C. § 2510(7), in that I am

an agent of the United States authorized by law to conduct investigations of, and

make arrests for, federal offenses.
Homeland Security Investigations (HSI) Dallas,

organization based out of New York, which is in

is investigating a large criminal

volved in a nation-wide identity

theft and credit card fraud scheme. The organization purchases true person

identities from sources to include the dark net. The organization then supplies

multiple co-conspirators with matching fraudulent state identification documents

and fraudulent credit cards. Co-conspirators then drive or fly to multiple cities to

open instant credit accounts in the victim names,

to be resold.

purchasing high value property

T submit this affidavit in support of a criminal complaint for Anthony Terrell

Complaint -. Page 1

' LLOYDE, aka, “LV” (DOB; XX-XX-1988). I submit that probable cause exists

 

0005/0011
Case 2:19-mj-00568@1V07 Bocuimart:23 Filed obV@1/19 Page 5 of 10
07/31/2019 3:04 PM FAX 7023886761 HSI LAS VEGAS 0006/0011

to charge this individual with the commission of one or more federal criminal
offenses based upon the following facts that I have learned from my own
investigation of this matter and from information supplied by other law
enforcement officials. This affidavit is submitted for the limited purpose of
securing a criminal complaint; therefore, [ am not setting forth each and every fact
known to me conceming this investigation! I am including what I believe are facis

sufficient to establish probable cause for the complaint sought.
PROBABLE CAUSE

4. On December 10, 2018, at approximately 12:20pm, Unnamed Subject #1,
(“US#L”), arrived at Dallas, Ft. Worth (DFW) International Airport onboard
American Airlines (AA) flight 1765 from thoenix, AZ. US#1 was later arrested
by DFW Department of Public Safety (“DFW-DPS”) officers aller aitempling to

rent a vehicle from the National car rental counter utilizing a fraudulent State of

 

Illinois drivers license and a fraudulent credit card. The Illinois license contained

|
US #1’s photograph and the name and date of birth of an actual person, Victim A.

The credit card was labeled “Chase Slate” however the card number belonged to
“USAA”™. DEW officer Nixon read US#L bis Miranda wamings and questioned
US#1. US#1 told officers that a friend nated “LV” paid for his flight to Dallas
and “LV” gave him the fraudulent license dnd credit card and asked him to rent a

yehicle with the documents when US#1 anived in Dallas, DF W-DPS officers
t

searched US#! and discovered a total of cleved (11) state identification cards and

i
tloyde Complaint — Page 2
Case 2:19-mj-005688NW07 Boku tert:23 File OBV1/19 Page 6 of 10
07/31/2019 3:04 PM FAX 7023886761 HSI LAS VEGAS 0007/0011

|
|
|

ten (10) additional fraudulent credit cards. ach identification depicted the
photograph of US#1 but contained names and dates of birth for other actual

persons. Officers also located a new, vnopyned 13-inch Apple Mac Book Pro

serial # COZXCFGDJHC8 and other merchandise in US#1’s luggage.

5. Investigation showed this laptop was fraudulently purchased on December 9,

 

2018, from the Best Buy Store location, 10035 W McDowell Rd Avondale, AZ

85392, Further investigation revealed that te laptop was purchased using the true
identity information of Victim B to open an instant credit account through CITI
BANK, account #3527. ‘The purchase pried of the laptop was $1,799.99. Best
Buy surveillance video was obtained which recorded the events of December 9,
2018. HSI Special Agents Sims and Jones feviewed the video and were able to
identify US#1 at the location at the time of the fraudulent purchase.

6. Flight records were obtained and viewed which showed that US#1 flew from
Phoenix, AZ, to DFW Airport on December 10, 2018, on American Airlines (AA)
flight 1765. Records showed that the ticket was purchased by Anthony LLOYDE,
The reservation included Anthony LLOYDE's phone number 631-487-8360,
address 1721 Wisteria Cir., Bellport, NY, cai address bgeloui@icloud.coim and
method of payment. Flight records were obtained and viewed which showed that
Anthony LLOYDE flew from Phoenix, AZo DFW Airport on December 10,
2018, on American Airlines (AA) flight 1133.

7. On December 11, 2018, a state search warrant was applied for and granted to
conduct a search of the cellular phone oumtfer 443-337-3786 in possession of

Lloyde Complaint -. Page 3
Case 2:19-mj-00562-@N0 7 boturtant:23 File 08/21/19 Page 7 of 10
07/31/2019 3:05 PM FAX 7023886761 HSI LAS VEGAS (40008/0011

US#1. Data was extracted which showed the contact number for “LV” was 631-
487-8360. The extraction also identified multiple text messages sent from “LV”
631-487-8360 to US#1 which contained true identifying information ‘of
individuals to include names, social security numbers, dates of birth, address,
phone numbers and credit reports, including that of Victim A and Victim B.

8. A state arrest warrant was applied for and issued out of Tarrant County, Texas,
for the arrest of Anthony LLOYDE for state violation of Texas Penal Code 32.51
(Fraudulent Use or Possession of Identifying Information).

9, Flight records were obtained and reviewed which showed Anthony LLOYDE had
reserved a flight on Delta Airlines (DL) flight 5335, departing DF W-JFK on
December 13, 2018. Flight records also showed LLOYDE had reserved and
purchased an American Airlines (AA) flight 1253, DFW-LGA departing on
December 13, 2018, for Unnamed Subject#2 (“US#2”).

10. HSI agents received information that LLOYDE and US#2 had stayed at the Hyatt
House, 2875 Parkwood Blvd Frisco, ‘Texas room #525. After LLOYDE’s
December 13, 2018, arrest HSI agent R. Alarcon drove to the hotel and contacted
hotel management. Management confirmed that LLOYDE and US#2 had stayed.
in room #525. Management advised that room #525 had just been cleaned and
provided SA Alarcon with the trash removed from the room. SA Alarcon
examined the bag and located three (3) discarded credit cards in the name of
Victim C, a receipt from the Apple Stonebriar Center Store located in Frisco, Tx,

for the purchase of two (2) iPhones valued at $2,379.34, on account number

Lloyde Complaint -. Page 4
Case 2:19-mj-O05620B R07 AdcliAibata3 FildMogiei/19 Page 8 of 10
07/31/2019 3:05 PM FAX 7023886761 HSI LAS VEGAS 0009/0011

ending 8574 (“48574”), a receipt from the Apple Willow Bend Store located in
Plano, Tx, for the purchase of a Apple Mac Book valued at $2,799.00, Apple air
pods valued at $159.00 and an Apple watch valued at $529.00, account number
ending in 5668 (“#5668”").. Also located in the trash from the room were two (2)
Delta Airline boarding passes in the name of Anthony LLOYDE dated November
29, 2018, and a FEDEX overnight shipping receipt dated December 7, 2018. The
receipt showed three packages were sent and each package was going to a
different city. Agent Alarcon also discovered two (2) Best Buy credit card
application brochures and an additional FEDEX office receipt, dated December
12, 2018. This December 12th receipt identifies a package sent to Unnamed
Subject#4 (“US#4”) at 1721 Wisteria Cir, Bellport, NY 11713 from the FEDEX
store located at 8290 State Highway 121 in Frisco, Tx.

Il. On January 9, 2019, TFO T. Ellis obtained video surveillance from the Iyatt
Place Frisco. The video was viewed, and agents were able to identify Anthony
LLOYDE and US#2 checking into the hotel on December 12, 2018.

12, HS] agents contacted Barclay Bank investigator Adam Jeandell. Barclay Bank
provides credit services for Apple Stores. Jeandell was provided the account

‘numbers obtained from the receipts located in the trash from room #525, as
referenced above in paragraph 10. Jeandell advised that account #5668 was a
fraudulent account opened on December 11, 2018, in the name and social security

number of Victim 1 and showed a loss of $3,774.68. Jeandel! advised that

Lleyde Complaint - Page 5
Case 2:19-mj-0056805QV07 Bdcdhértt 23 Filed ogA21/19 Page 9 of 10
07/31/2019 3:05 PM FAX 7023886761 HSI LAS VEGAS 0010/0011

account # 8574 was a fraudulent account opened on December 12, 2018, in the
name and social security number of Victim E and showed a loss of $2,379.34.

13. HSI agents contacted CITI Bank fraud investigator Brian Rozanski. CIT] Bank
provides credit services for Best Buy. Rozanski was provided victim information
discovered from the Apple store fraudulent purchases. Rozanski identified a
fraudulent account which was opened on December 12, 2018, utilizing the
personal information of Victim D at the Best Buy store located at 5299 Eldorado
Pkwy Frisco, Tx. Rozanski advised in this purchase a subject utilized the identity
of Victim D to purchase an Apple computer valued at $1,949.49.

14. On January.22, 2019, SA Sims and Alarcon obtained surveillance video from the
Stonebriar Mall, Frisco, Texas which covered the outside of the Apple Stonebriar
store entrance on the date of the December 12, 2018 account #8574 offense. TFO
Ellis and SA Alarcon viewed the video and believe the subject depicted in the
video is US#2. |

15. On December 14, 2018, SA Alarcon met with the FEDEX office store manager
located at 8290 State Highway 121 in Frisco, Texas. SA Alarcon requested
surveillance video to cover December 12, 2018, which is the date on the receipt
located in the trash ftom the Hyatt House Hotel, as referenced above in paragraph
10. The surveillance video shows Anthony LLOYDE packaging multiple Apple

products for shipment.

Lloyd¢ Complaint - Page 6
" Case 2:19-mj-00562-BhhA0 7batultént:23 Filedde/b2/19 Page 10 of 10
07/31/2019 3:06 PM FAX 7023886761 HSI LAS VEGAS 0011/0011

16. Based on the lorgoing, there is probable cause to believe that Anthony LLOYDE
(XX-XX-]988) and others have committed the following offenses in the Eastern
district of Texas and elsewhere:

a. Conspiracy to commit access device fraud, insofar as LLOYDE and others
conspired to use and traffic in unauthorized access devices, and by such conduct,
obtain anything of value worth $1,000.00 or more within any one-year period, in
violation of itl 18, United States Code, Section 1029(a}(2) and 1029 (b)(2); and,

b, Aggravated identity theft, insofar as Anthony LLOYDE and others knowingly
transferred, possessed, and used the means of identification of anothet person,
without lawful authority, during and in relation to conspiracy to commit access
device fraud in violation of Title 18, United States Code, Sections 1029(a)(2) and
1029 (b)(2), knowing that the means of identification belonged to an.actual person,
namely victim A, B, C, D and E in violation of Title 18 United States Code,
Sections 1028A and 2.

George F. Sims, Special Agent
Department of Homeland Security -

 
 
  

Subscribed and sworn ti ne on July 26, 2019

ane
me

 

 

CHRISTINE A.NOWAK \
UNITED STATES MAGISTRATE JUDGE
EASTERN DISTRICT OF TEXAS

lloyds Complaint — Page 7
